DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-10 and 14-16 have been amended. 
Claims 1-16 are currently pending. 
Response to Restriction
Applicant’s election with traverse of Group I (invention I, Claims 1 and 3-7) in the reply filed on 11/18/2020 is acknowledged.  After further review of the claims and considering applicant’s arguments (see remarks pgs. 8-9) the examiner has withdrawn the restriction requirement.  Accordingly claims 1-16 are pending and examined below.
Claim Objections 
Claim 14 is objected to because of the following informalities: 
Claim 14 recites “an instruction”.  The examiner suggests amending to recites “instructions” to be consistent with the specification paragraph [0193].  
Appropriate corrections are required
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  A computer readable storage medium typically covers forms of 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Davydov et al (US 2016/0212733 A1, hereinafter “Davydov”) in view of Frenne et al. (US 2016/0277954 A1, hereinafter “Frenne”).
As to claim 1:
(see Fig. 4 method performed by a eNB to implement dynamic transmission of channel state information resources), comprising: 
configuring, by a network device (eNB; Fig. 4; [0024]), at least one piece of channel state information (CSI) reporting configuration information (“configure one or more CSI (channel state information) processes for a UE operating in transmission mode 10 to use for reporting CSI to the eNB”; Fig. 4; [0024]) and resource configuration information corresponding to the at least one piece of CSI reporting configuration information (“wherein a CSI process includes one or more non-zero power CSI reference signal ( NZP CSI-RS) resources and one or more CSI interference measurement) ( CSI-IM) resources; indicate to the UE which resource elements within a downlink subframe carrying NZP CSI-RS and CSI-IM resources are allocated to NZP CSI-RS and CSI-IM using radio resource control (RRC) signaling; and, indicate to the UE that a particular downlink subframe carries NZP CSI-RS and CSI-IM resources using physical layer control signaling”; Fig. 4; [0024]), wherein one piece of the CSI reporting configuration information corresponds to at least two pieces of resource configuration information (“wherein a CSI process includes one or more non-zero power CSI reference signal ( NZP CSI-RS) resources and one or more CSI interference measurement) ( CSI-IM) resources; indicate to the UE which resource elements within a downlink subframe carrying NZP CSI-RS and CSI-IM resources are allocated to NZP CSI-RS and CSI-IM using radio resource control (RRC) signaling; and, indicate to the UE that a particular downlink subframe carries NZP CSI-RS and CSI-IM resources using physical layer control signaling”; Fig. 4; [0024]), wherein one of the at least two pieces of resource configuration information is used for interference measurement (“CSI-IM resource used for interference measurements” ; Fig. 4; [0016]; [0024]) (CSI interference measurement ( CSI-IM) resources; Fig. 4; [0024]), wherein one of the at least two pieces of resource configuration information is used for channel measurement (“non-zero power (NZP) CSI-RS resource used for channel estimation” ; Fig. 4; [0016]; [0024]) and comprises a non-zero power channel state information- reference signal (NZP CSI-RS) resource (one or more non-zero power CSI reference signal ( NZP CSI-RS) resources; [0024]), and wherein one CSI-RS resource set corresponds to at least one CSI report (“one or more CSI (channel state information) processes for a UE operating in transmission mode 10 to use for reporting CSI to the eNB, wherein a CSI process includes one or more non-zero power CSI reference signal ( NZP CSI-RS) resources and one or more CSI interference measurement) ( CSI-IM) resources; indicate to the UE which resource elements within a downlink subframe carrying NZP CSI-RS and CSI-IM resources are allocated to NZP CSI-RS and CSI-IM using radio resource control (RRC) signaling; and, indicate to the UE that a particular downlink subframe carries NZP CSI-RS and CSI-IM resources using physical layer control signaling” ; Fig. 4; [0024]; [0034]; [0016] note: CSI-RS resources (i.e., CSI-RS resource set) corresponds to reporting CSI (i.e., CSI report)); and 
sending, by the network device (eNB; Fig. 4; [0024]), the at least one piece of CSI reporting configuration information and the resource configuration information corresponding to the at least one piece of CSI reporting configuration information to a terminal device (“UE… receive from the eNB an indication of one or more CSI (channel state information) processes to use for reporting CSI to the eNB, wherein a CSI process includes one or more non-zero power CSI reference signal (NZP CSI-RS) resources and one or more CSI interference measurement) (CSI-IM) resources; receive from the eNB via radio resource control (RRC) signaling an indication as to which resource elements within a downlink subframe carrying NZP CSI-RS and CSI-IM resources are allocated to NZP CSI-RS and CSI-IM; receive from the eNB via physical layer control signaling an indication that a particular downlink subframe carries NZP CSI-RS and CSI-IM resources in conjunction with a request for an aperiodic CSI report”; [0034]; [0024]).
Davydov does not explicitly disclose the CSI-IM resource is part of a CSI-RS resource set.
However, Frenne discloses the CSI-IM resource is part of a CSI-RS resource set (“the eNB also indicates which one of the K CSI-RS resources that should be used as a CSI Interference Measurement (CSI-IM) resource”; see [0076]-[0079]) as well as wherein one of the at least two pieces of resource configuration information is used for interference measurement and comprises a channel state information-reference signal (CSI-RS) resource set (“a CSI-RS resource (/configuration) of the K CSI-RS resources (/configurations). This CSI resource is the RS for which the UE should perform channel measurements (hence the CSI-RS may be referred to as NZP CSI-RS) … the eNB also indicates which one of the K CSI-RS resources that should be used as a CSI Interference Measurement (CSI-IM) resource”; see [0076]-[0079]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the CSI-RS resource set teaching of Frenne into Davydov’s system/method as it would allow the CSI-IM resource to be part of a CSI-RS resource set.  Thus the combined system/method of Frenne and Davydov would allow one of the at least two pieces of resource configuration information to be used for interference measurement and comprise a channel state information-reference signal (CSI-RS) resource set.   Such (Frenne; Abstract; [0029]; [0073]).
As to claim 2:
Davydov discloses a channel state information processing method (UE according to some embodiments in responding to requests for channel state information reports; [0008]; [0034]; Fig. 5), comprising: 
performing, by a terminal device (UE; Fig. 5; [0034]), measurement (“A UE may use the CSI-RS to estimate the channel and produce a CSI report that is fed back to the serving cell…Such reporting is supported by configuration of one or multiple CSI processes, where CSI process is defined as combination of non-zero power ( NZP) CSI-RS resource used for channel estimation and CSI-IM resource used for interference measurements”; [0015]-[0016]; [0034]) based on resource configuration information corresponding to at least one piece of channel state information (CSI) reporting configuration information (“wherein a CSI process includes one or more non-zero power CSI reference signal ( NZP CSI-RS) resources and one or more CSI interference measurement) (CSI-IM) resources; receive from the eNB via radio resource control (RRC) signaling an indication as to which resource elements within a downlink subframe carrying NZP CSI-RS and CSI-IM resources are allocated to NZP CSI-RS and CSI-IM; receive from the eNB via physical layer control signaling an indication that a particular downlink subframe carries NZP CSI-RS and CSI-IM resources in conjunction with a request for an aperiodic CSI report”; Fig. 5; [0034]; [0024]), wherein one piece of the CSI reporting configuration information corresponds to at least two pieces of resource configuration information (“wherein a CSI process includes one or more non-zero power CSI reference signal ( NZP CSI-RS) resources and one or more CSI interference measurement) (CSI-IM) resources; receive from the eNB via radio resource control (RRC) signaling an indication as to which resource elements within a downlink subframe carrying NZP CSI-RS and CSI-IM resources are allocated to NZP CSI-RS and CSI-IM; receive from the eNB via physical layer control signaling an indication that a particular downlink subframe carries NZP CSI-RS and CSI-IM resources in conjunction with a request for an aperiodic CSI report”; [0034]; [0024]), wherein one of the at least two pieces of resource configuration information is used for interference measurement (“CSI-IM resource used for interference measurements”; [0016]; [0024]; [0034]) and comprises a channel state information interference measurement (CSI-IM) resource (CSI interference measurement ( CSI-IM) resources; [0034]; [0024]; the examiner interprets resources as resource set), and wherein one of the at least two pieces of resource configuration information is used for channel measurement (“non-zero power (NZP) CSI-RS resource used for channel estimation”; [0016]; [0034]) and comprises a non-zero power channel state information-reference signal (NZP CSI-RS) resource (one or more non-zero power CSI reference signal ( NZP CSI-RS) resources; [0034]; [0024]); and 
sending, by the terminal device (UE; Fig. 5; [0034]), a CSI measurement result to a network device, wherein the CSI measurement result comprises a CSI report (“reporting CSI to the eNB” … “transmit the aperiodic CSI report based upon the NZP CSI-RS and CSI-IM resources”; [0034]; [0015]-[0016]), and wherein one CSI-RS resource set corresponds to at least one CSI report (“one or more CSI (channel state information) processes to use for reporting CSI to the eNB, wherein a CSI process includes one or more non-zero power CSI reference signal ( NZP CSI-RS) resources and one or more CSI interference measurement) (CSI-IM) resources; receive from the eNB via radio resource control (RRC) signaling an indication as to which resource elements within a downlink subframe carrying NZP CSI-RS and CSI-IM resources are allocated to NZP CSI-RS and CSI-IM; receive from the eNB via physical layer control signaling an indication that a particular downlink subframe carries NZP CSI-RS and CSI-IM resources in conjunction with a request for an aperiodic CSI report”; [0024]; [0034]; [0016] note: CSI-RS resources (i.e., CSI-RS resource set) corresponds to reporting CSI (i.e., CSI report)).
Davydov does not explicitly disclose the CSI-IM resource is part of a CSI-RS resource set.
However, Frenne discloses the CSI-IM resource is part of a CSI-RS resource set (“the eNB also indicates which one of the K CSI-RS resources that should be used as a CSI Interference Measurement (CSI-IM) resource”; see [0076]-[0079]) as well as wherein one of the at least two pieces of resource configuration information is used for interference measurement and comprises a channel state information-reference signal (CSI-RS) resource set (“a CSI-RS resource (/configuration) of the K CSI-RS resources (/configurations). This CSI resource is the RS for which the UE should perform channel measurements (hence the CSI-RS may be referred to as NZP CSI-RS) … the eNB also indicates which one of the K CSI-RS resources that should be used as a CSI Interference Measurement (CSI-IM) resource”; see [0076]-[0079]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the CSI-RS resource set teaching of Frenne into Davydov’s system/method as it would allow the CSI-IM resource to be part of a CSI-RS resource set.  Thus the combined system/method of Frenne and Davydov would allow one of the at least two pieces of resource configuration information to be used for interference measurement and comprise a channel state information-reference signal (CSI-RS) resource set.   Such (Frenne; Abstract; [0029]; [0073]).
As to claim 3:  
Davydov discloses a network device (eNB; Fig. 4; [0024]), comprising at least one processor (“processing circuitry”; [0024]) and a transceiver (“a radio transceiver”; [0024]), wherein: 
the at least one processor (“processing circuitry”; [0024]) is configured to configure at least one piece of channel state information (CSI) reporting configuration information (“configure one or more CSI (channel state information) processes for a UE operating in transmission mode 10 to use for reporting CSI to the eNB”; Fig. 4; [0024]) and resource configuration information corresponding to the at least one piece of CSI reporting configuration information (“wherein a CSI process includes one or more non-zero power CSI reference signal ( NZP CSI-RS) resources and one or more CSI interference measurement) ( CSI-IM) resources; indicate to the UE which resource elements within a downlink subframe carrying NZP CSI-RS and CSI-IM resources are allocated to NZP CSI-RS and CSI-IM using radio resource control (RRC) signaling; and, indicate to the UE that a particular downlink subframe carries NZP CSI-RS and CSI-IM resources using physical layer control signaling”; Fig. 4; [0024]), wherein one piece of the CSI reporting configuration information corresponds to at least two pieces of resource configuration information (“wherein a CSI process includes one or more non-zero power CSI reference signal ( NZP CSI-RS) resources and one or more CSI interference measurement) ( CSI-IM) resources; indicate to the UE which resource elements within a downlink subframe carrying NZP CSI-RS and CSI-IM resources are allocated to NZP CSI-RS and CSI-IM using radio resource control (RRC) signaling; and, indicate to the UE that a particular downlink subframe carries NZP CSI-RS and CSI-IM resources using physical layer control signaling”; Fig. 4; [0024]), wherein one of the at least two pieces of resource configuration information is used for interference measurement (“CSI-IM resource used for interference measurements” ; Fig. 4; [0016]; [0024]) and comprises a channel state information interference measurement (CSI-IM) resource (CSI interference measurement ( CSI-IM) resources; Fig. 4; [0024]), wherein one of the at least two pieces of resource configuration information is used for channel measurement (“non-zero power (NZP) CSI-RS resource used for channel estimation” ; Fig. 4; [0016]; [0024])  and comprises a non-zero power channel state information-reference signal (NZP CSI-RS) resource (one or more non-zero power CSI reference signal ( NZP CSI-RS) resources; [0024]), and wherein one CSI-RS resource set corresponds to at least one CSI report (“one or more CSI (channel state information) processes for a UE operating in transmission mode 10 to use for reporting CSI to the eNB, wherein a CSI process includes one or more non-zero power CSI reference signal ( NZP CSI-RS) resources and one or more CSI interference measurement) ( CSI-IM) resources; indicate to the UE which resource elements within a downlink subframe carrying NZP CSI-RS and CSI-IM resources are allocated to NZP CSI-RS and CSI-IM using radio resource control (RRC) signaling; and, indicate to the UE that a particular downlink subframe carries NZP CSI-RS and CSI-IM resources using physical layer control signaling” ; Fig. 4; [0024]; [0034]; [0016] note: CSI-RS resources (i.e., CSI-RS resource set) corresponds to reporting CSI (i.e., CSI report)); and  
the transceiver (“a radio transceiver for communicating with UEs (user equipments)”; [0024]) is configured to send the at least one piece of CSI reporting configuration information and the resource configuration information corresponding to the at least one piece of CSI reporting configuration information to a terminal device (“UE… receive from the eNB an indication of one or more CSI (channel state information) processes to use for reporting CSI to the eNB, wherein a CSI process includes one or more non-zero power CSI reference signal (NZP CSI-RS) resources and one or more CSI interference measurement) (CSI-IM) resources; receive from the eNB via radio resource control (RRC) signaling an indication as to which resource elements within a downlink subframe carrying NZP CSI-RS and CSI-IM resources are allocated to NZP CSI-RS and CSI-IM; receive from the eNB via physical layer control signaling an indication that a particular downlink subframe carries NZP CSI-RS and CSI-IM resources in conjunction with a request for an aperiodic CSI report”; [0034]; [0024]).
Davydov does not explicitly disclose the CSI-IM resource is part of a CSI-RS resource set.
However, Frenne discloses the CSI-IM resource is part of a CSI-RS resource set (“the eNB also indicates which one of the K CSI-RS resources that should be used as a CSI Interference Measurement (CSI-IM) resource”; see [0076]-[0079]) as well as wherein one of the at least two pieces of resource configuration information is used for interference measurement and comprises a channel state information-reference signal (CSI-RS) resource set (“a CSI-RS resource (/configuration) of the K CSI-RS resources (/configurations). This CSI resource is the RS for which the UE should perform channel measurements (hence the CSI-RS may be referred to as NZP CSI-RS) … the eNB also indicates which one of the K CSI-RS resources that should be used as a CSI Interference Measurement (CSI-IM) resource”; see [0076]-[0079]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the CSI-RS resource set teaching of Frenne into Davydov’s system/method as it would allow the CSI-IM resource to be part of a CSI-RS resource set.  Thus the combined system/method of Frenne and Davydov would allow one of the (Frenne; Abstract; [0029]; [0073]).
As to claim 4:    
The combined system/method of Davydov and Frenne discloses the invention set forth above.  Davydov further discloses wherein one CSI-RS resource set comprises at least one of an NZP CSI-RS resource (“a CSI process includes one or more non-zero power CSI reference signal (NZP CSI-RS) resources”; Fig. 4; [0024]; [0078]-[0079]) and a zero power channel state information- reference signal (ZP CSI-RS) resource (this limitation is optional (i.e., not required) and not elected by the examiner).  Frenne further discloses wherein one CSI-RS resource set corresponds to at least one interference measurement hypothesis (“The signal hypothesis describes which NZP CSI-RS reflects the desired signal. The interference is measured in a configured CSI-IM resource, which is similar to a CSI-RS with four REs per Physical Resource Block (PRB) pair, which the UE uses for interference measurements”; [0015]; [0022]; [0078]-[0079]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the interference measurement hypothesis teaching of Frenne into the system/method as it would allow one CSI-RS resource set to correspond to at least one interference measurement hypothesis.   Such combination would have been obvious as the references are from analogous art where a motivation would have been to improve CSI feedback (Frenne; Abstract; [0029]; [0073]).
As to claim 5:    

Frenne further discloses the transceiver (transceiver 26; Fig. 15) is further configured to send measurement resource indication information to the terminal device (“transmitting an indication(s) to the wireless device 14 of which CSI-RS resource(s) from the set(s) of CSI-RS resources configured for the wireless device 14 are to be used for measurement”; [0096]), wherein the measurement resource indication information instructs the terminal device to perform measurement based on N CSI-RS resource sets, wherein the N CSI- RS resource sets are N of M CSI-RS resource sets (“transmitting an indication(s) to the wireless device 14 of which CSI-RS resource(s) from the set(s) of CSI-RS resources configured for the wireless device 14 are to be used for measurement”; see Fig. 9; [0096] note: CSI-RS resources(s)=N CSI-RS resource sets, set(s) of CSI-RS resources=M CSI-RS resource sets), and wherein the M CSI-RS resource sets are all CSI-RS resource sets corresponding to the at least one piece of CSI reporting configuration information (“Further, a single set of K CSI-RS resources may be configured for all CSI processes of the wireless device 14 (i.e., the same set of K CSI-RS resources is used for all CSI processes). However, in other embodiments, a separate set of CSI-RS resources may be configured for each CSI process. In some particular embodiments, the base station 12 transmits beamformed CSI-RS, and the set of K CSI-RS resources configured for a CSI process or all CSI processes corresponds to K different beam directions or beams as seen by the base station 12”; Fig. 9; [0095] “CSI processes for CSI reporting”; [0031]; [0078]), wherein M and N are positive integers, and 1 < N < M (“transmitting an indication(s) to the wireless device 14 of which CSI-RS resource(s) from the set(s) of CSI-RS resources configured for the wireless device 14 are to be used for measurement”; see Fig. 9; [0096] note: CSI-RS resources(s)=N CSI-RS resource sets, set(s) of CSI-RS resources=M CSI-RS resource sets (i.e., 1 < CSI-RS resources < set(s) of CSI-RS resources)).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement resource indication information teaching of Frenne into the system/method as it would allow the transceiver to be further configured to send measurement resource indication information to the terminal device, wherein the measurement resource indication information instructs the terminal device to perform measurement based on N CSI-RS resource sets, wherein the N CSI- RS resource sets are N of M CSI-RS resource sets, and wherein the M CSI-RS resource sets are all CSI-RS resource sets corresponding to the at least one piece of CSI reporting configuration information, wherein M and N are positive integers, and 1 < N < M.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to improve CSI feedback (Frenne; Abstract; [0029]; [0073]).
As to claim 6:
The combined system/method of Davydov and Frenne discloses the invention set forth above.  Frenne further discloses the transceiver (transceiver 26; Fig. 15) is further configured to send reporting indication information to the terminal device (see at least element 402 of Fig. 9; [0094]-[0097]), wherein the reporting indication information instructs the terminal device to report L CSI reports (see at least elements 402, 406 and 410 of Fig. 9; [0094]-[0097] note: CSI Report(s) element 406=L CSI reports), and wherein the L CSI reports are L of N' CSI reports (see at least elements 402, 406 and 410 of Fig. 9; [0094]-[0097] note: CSI Report(s) element 406=L CSI reports and CSI report(s) elements 406 and 410 = N’ CSI reports) corresponding to the N CSI-RS resource sets (corresponding to CSI-RS resources; see at least Fig. 9 element 402; [0094]-[0097] CSI-RS resources(s)=N CSI-RS resource sets), wherein L and N' are positive integers, 1 < L < N', and N < N' (see at least Fig. 9 elements 400, 402, 406 and 410; [0094]-[0097]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Frenne into the system/method as it would allow the transceiver to be further configured to send reporting indication information to the terminal device, wherein the reporting indication information instructs the terminal device to report L CSI reports, and wherein the L CSI reports are L of N' CSI reports corresponding to the N CSI-RS resource sets, wherein L and N' are positive integers, 1 < L < N', and N < N'.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to improve CSI feedback (Frenne; Abstract; [0029]; [0073]).
As to claim 7:    
The combined system/method of Davydov and Frenne discloses the invention set forth above.  
Frenne further discloses the reporting indication information further indicates an identifier of a CSI-RS resource set corresponding to each of the L CSI reports, or the reporting indication information further instructs the terminal device to report an identifier of a CSI-RS resource set corresponding to each of the L CSI reports (“the base station 12 dynamically configures CSI-RS resource(s) for measurement from the set(s) of CSI-RS resources (step 402). This dynamic configuration is performed by dynamically transmitting an indication(s) to the wireless device 14 of which CSI-RS resource(s) from the set(s) of CSI-RS resources configured for the wireless device 14 are to be used for measurement. In some embodiments, the dynamic configuration is transmitted via an uplink scheduling grant message, a downlink assignment, a message on a dedicated control channel, a DCI message, or a LTE MAC Control Element (CE). The dynamic configuration is used for at least one subsequent CSI report. In some embodiments, the dynamic configuration is to be used for only one subsequent CSI report. In other embodiments, the dynamic configuration is to be used for CSI reports until a new dynamic configuration is received”…”Notably, the wireless device 14 may include an indication of the CSI-RS resource(s) used for the CSI report(s) (or some other indication that the dynamically configured CSI-RS resource(s) were used for the CSI report(s)) in the CSI report(s) or provide such an indication to the base station 12 via a separate message(s)” see at least Fig. 9 elements 400, 402, 406 and 410; [0094]-[0097]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Frenne into the system/method as it would allow the reporting indication information to further indicate an identifier of a CSI-RS resource set corresponding to each of the L CSI reports, or the reporting indication information further to instruct the terminal device to report an identifier of a CSI-RS resource set corresponding to each of the L CSI reports.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to improve CSI feedback (Frenne; Abstract; [0029]; [0073]).
As to claim 8:
Davydov discloses a terminal device (UE; Fig. 5; [0034]), comprising at least one processor (processing circuitry; [0034]) and a transceiver (a radio transceiver for communicating with a eNB; [0034]), wherein: 
the at least one processor (processing circuitry; [0034])  is configured to perform measurement (“A UE may use the CSI-RS to estimate the channel and produce a CSI report that is fed back to the serving cell…Such reporting is supported by configuration of one or multiple CSI processes, where CSI process is defined as combination of non-zero power ( NZP) CSI-RS resource used for channel estimation and CSI-IM resource used for interference measurements”; [0015]-[0016]; [0034]) based on resource configuration information corresponding to at least one piece of channel state information (CSI) reporting configuration information (“wherein a CSI process includes one or more non-zero power CSI reference signal ( NZP CSI-RS) resources and one or more CSI interference measurement) (CSI-IM) resources; receive from the eNB via radio resource control (RRC) signaling an indication as to which resource elements within a downlink subframe carrying NZP CSI-RS and CSI-IM resources are allocated to NZP CSI-RS and CSI-IM; receive from the eNB via physical layer control signaling an indication that a particular downlink subframe carries NZP CSI-RS and CSI-IM resources in conjunction with a request for an aperiodic CSI report”; Fig. 5; [0034]; [0024]), wherein one piece of the CSI reporting configuration information corresponds to at least two pieces of resource configuration information (“wherein a CSI process includes one or more non-zero power CSI reference signal ( NZP CSI-RS) resources and one or more CSI interference measurement) (CSI-IM) resources; receive from the eNB via radio resource control (RRC) signaling an indication as to which resource elements within a downlink subframe carrying NZP CSI-RS and CSI-IM resources are allocated to NZP CSI-RS and CSI-IM; receive from the eNB via physical layer control signaling an indication that a particular downlink subframe carries NZP CSI-RS and CSI-IM resources in conjunction with a request for an aperiodic CSI report”; [0034]; [0024]), wherein one of the at least two pieces of resource configuration information is used for interference measurement (“CSI-IM resource used for interference measurements”; [0016]; [0024]; [0034]) and comprises a channel state information interference measurement (CSI interference measurement ( CSI-IM) resources; [0034]; [0024]; the examiner interprets resources as resource set), and wherein one of the at least two pieces of resource configuration information is used for channel measurement (“non-zero power (NZP) CSI-RS resource used for channel estimation”; [0016]; [0034]) and comprises a non-zero power channel state information-reference signal (NZP CSI-RS) resource (one or more non-zero power CSI reference signal ( NZP CSI-RS) resources; [0034]; [0024]); and 
the transceiver (a radio transceiver for communicating with a eNB; [0034]) is configured to send a CSI measurement result to a network device, wherein the CSI measurement result comprises a CSI report (“reporting CSI to the eNB” … “transmit the aperiodic CSI report based upon the NZP CSI-RS and CSI-IM resources”; [0034]; [0015]-[0016]), and one CSI-RS resource set corresponds to at least one CSI report (“one or more CSI (channel state information) processes to use for reporting CSI to the eNB, wherein a CSI process includes one or more non-zero power CSI reference signal ( NZP CSI-RS) resources and one or more CSI interference measurement) (CSI-IM) resources; receive from the eNB via radio resource control (RRC) signaling an indication as to which resource elements within a downlink subframe carrying NZP CSI-RS and CSI-IM resources are allocated to NZP CSI-RS and CSI-IM; receive from the eNB via physical layer control signaling an indication that a particular downlink subframe carries NZP CSI-RS and CSI-IM resources in conjunction with a request for an aperiodic CSI report”; [0024]; [0034]; [0016] note: CSI-RS resources (i.e., CSI-RS resource set) corresponds to reporting CSI (i.e., CSI report)).   
  Davydov does not explicitly disclose the CSI-IM resource is part of a CSI-RS resource set.
 (“the eNB also indicates which one of the K CSI-RS resources that should be used as a CSI Interference Measurement (CSI-IM) resource”; see [0076]-[0079]) as well as wherein one of the at least two pieces of resource configuration information is used for interference measurement and comprises a channel state information-reference signal (CSI-RS) resource set (“a CSI-RS resource (/configuration) of the K CSI-RS resources (/configurations). This CSI resource is the RS for which the UE should perform channel measurements (hence the CSI-RS may be referred to as NZP CSI-RS) … the eNB also indicates which one of the K CSI-RS resources that should be used as a CSI Interference Measurement (CSI-IM) resource”; see [0076]-[0079]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the CSI-RS resource set teaching of Frenne into Davydov’s system/method as it would allow the CSI-IM resource to be part of a CSI-RS resource set.  Thus the combined system/method of Frenne and Davydov would allow one of the at least two pieces of resource configuration information to be used for interference measurement and comprise a channel state information-reference signal (CSI-RS) resource set.   Such combination would have been obvious as the references are from analogous art where a motivation would have been to improve CSI feedback (Frenne; Abstract; [0029]; [0073]).
As to claim 9:
The combined system/method of Davydov and Frenne discloses the invention set forth above.  Davydov further discloses wherein one CSI- RS resource set comprises at least one of an NZP CSI-RS resource (“a CSI process includes one or more non-zero power CSI reference signal (NZP CSI-RS) resources”; Fig. 4; [0024]; [0078]-[0079]) and a zero power channel state information-reference signal (ZP CSI-RS) resource (this limitation is optional (i.e., not required) and not elected by the examiner).  Frenne further discloses wherein one CSI-RS resource set corresponds to at least one interference measurement hypothesis (“The signal hypothesis describes which NZP CSI-RS reflects the desired signal. The interference is measured in a configured CSI-IM resource, which is similar to a CSI-RS with four REs per Physical Resource Block (PRB) pair, which the UE uses for interference measurements”; [0015]; [0022]; [0078]-[0079]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the interference measurement hypothesis teaching of Frenne into the system/method as it would allow one CSI-RS resource set to correspond to at least one interference measurement hypothesis.   Such combination would have been obvious as the references are from analogous art where a motivation would have been to improve CSI feedback (Frenne; Abstract; [0029]; [0073]).
As to claim 10:
The combined system/method of Davydov and Frenne discloses the invention set forth above.  Davydov further discloses wherein the at least one processor (processing circuitry; [0034]) is configured to: 
perform measurement based on the resource configuration information that corresponds to the at least one piece of CSI reporting configuration information and that is used for channel measurement (“A UE may use the CSI-RS to estimate the channel and produce a CSI report that is fed back to the serving cell…Such reporting is supported by configuration of one or multiple CSI processes, where CSI process is defined as combination of non-zero power ( NZP) CSI-RS resource used for channel estimation and CSI-IM resource used for interference measurements”; [0015]-[0016]; [0034]); and 
(“A UE may use the CSI-RS to estimate the channel and produce a CSI report that is fed back to the serving cell…Such reporting is supported by configuration of one or multiple CSI processes, where CSI process is defined as combination of non-zero power ( NZP) CSI-RS resource used for channel estimation and CSI-IM resource used for interference measurements”; [0015]-[0016]; [0034]).
As to claim 11:
The combined system/method of Davydov and Frenne discloses the invention set forth above.  Frenne further discloses the at least one processor (processor 40; Fig. 17) is configured to perform measurement  based on a resource set indicated by measurement resource indication information sent by the network device (“base station 12…transmitting an indication(s) to the wireless device 14 of which CSI-RS resource(s) from the set(s) of CSI-RS resources configured for the wireless device 14 are to be used for measurement”; see at least elements 404 and 406 of Fig. 9; [0096]), wherein the measurement resource indication information instructs the terminal device to perform measurement based on N CSI-RS resource sets, wherein the N CSI-RS resource sets are N of M CSI-RS resource sets (“transmitting an indication(s) to the wireless device 14 of which CSI-RS resource(s) from the set(s) of CSI-RS resources configured for the wireless device 14 are to be used for measurement”; see Fig. 9; [0096] note: CSI-RS resources(s)=N CSI-RS resource sets, set(s) of CSI-RS resources=M CSI-RS resource sets), and wherein the M CSI-RS resource sets are all CSI-RS resource sets corresponding to the at least one piece of CSI reporting configuration information (“Further, a single set of K CSI-RS resources may be configured for all CSI processes of the wireless device 14 (i.e., the same set of K CSI-RS resources is used for all CSI processes). However, in other embodiments, a separate set of CSI-RS resources may be configured for each CSI process. In some particular embodiments, the base station 12 transmits beamformed CSI-RS, and the set of K CSI-RS resources configured for a CSI process or all CSI processes corresponds to K different beam directions or beams as seen by the base station 12”; Fig. 9; [0095] “CSI processes for CSI reporting”; [0031]; [0078]), wherein M and N are positive integers, and 1 ≤ N ≤ M (“transmitting an indication(s) to the wireless device 14 of which CSI-RS resource(s) from the set(s) of CSI-RS resources configured for the wireless device 14 are to be used for measurement”; see Fig. 9; [0096] note: CSI-RS resources(s)=N CSI-RS resource sets, set(s) of CSI-RS resources=M CSI-RS resource sets (i.e., 1 < CSI-RS resources < set(s) of CSI-RS resources)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement resource indication information teaching of Frenne into the system/method as it would allow the at least one processor to be configured to perform measurement based on a resource set indicated by measurement resource indication information sent by the network device, wherein the measurement resource indication information instructs the terminal device to perform measurement based on N CSI-RS resource sets, wherein the N CSI-RS resource sets are N of M CSI-RS resource sets, and wherein the M CSI-RS resource sets are all CSI-RS resource sets corresponding to the at least one piece of CSI reporting configuration information, wherein M and N are positive integers, and 1 ≤ N ≤ M.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to improve CSI feedback (Frenne; Abstract; [0029]; [0073]).
As to claim 12:
(transceiver 44; Fig. 17) is configured to send a CSI measurement result to the network device based on reporting indication information sent by the network device (see at least elements 402, 406 and 410 of Fig. 9; [0094]-[0097]), wherein the CSI measurement result comprises L CSI reports (see at least elements 402, 406 and 410 of Fig. 9; [0094]-[0097] note: CSI Report(s) element 406=L CSI reports), and wherein the L CSI reports are L of N' CSI reports (see at least elements 402, 406 and 410 of Fig. 9; [0094]-[0097] note: CSI Report(s) element 406=L CSI reports and CSI report(s) elements 406 and 410 = N’ CSI reports) corresponding to the N CSI-RS resource sets (corresponding to CSI-RS resources; see at least Fig. 9 element 402; [0094]-[0097] CSI-RS resources(s)=N CSI-RS resource sets), wherein L and N' are positive integers, 1 ≤ L ≤ N', and N ≤ N' (see at least Fig. 9 elements 400, 402, 406 and 410; [0094]-[0097]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Frenne into the system/method as it would allow the transceiver to be configured to send a CSI measurement result to the network device based on reporting indication information sent by the network device, wherein the CSI measurement result comprises L CSI reports, and wherein the L CSI reports are L of N' CSI reports corresponding to the N CSI-RS resource sets, wherein L and N' are positive integers, 1 ≤ L ≤ N', and N ≤ N'.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to improve CSI feedback (Frenne; Abstract; [0029]; [0073]).
As to claim 13:
(“the base station 12 dynamically configures CSI-RS resource(s) for measurement from the set(s) of CSI-RS resources (step 402). This dynamic configuration is performed by dynamically transmitting an indication(s) to the wireless device 14 of which CSI-RS resource(s) from the set(s) of CSI-RS resources configured for the wireless device 14 are to be used for measurement. In some embodiments, the dynamic configuration is transmitted via an uplink scheduling grant message, a downlink assignment, a message on a dedicated control channel, a DCI message, or a LTE MAC Control Element (CE). The dynamic configuration is used for at least one subsequent CSI report. In some embodiments, the dynamic configuration is to be used for only one subsequent CSI report. In other embodiments, the dynamic configuration is to be used for CSI reports until a new dynamic configuration is received”…”Notably, the wireless device 14 may include an indication of the CSI-RS resource(s) used for the CSI report(s) (or some other indication that the dynamically configured CSI-RS resource(s) were used for the CSI report(s)) in the CSI report(s) or provide such an indication to the base station 12 via a separate message(s)” see at least Fig. 9 elements 400, 402, 406 and 410; [0094]-[0097]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Frenne into the system/method as it would allow the reporting indication information further indicates an identifier of a CSI-RS resource set corresponding to each of the L CSI reports, or the CSI measurement result further (Frenne; Abstract; [0029]; [0073]).
As to claim 14:
Davydov discloses a computer readable storage medium, comprising an instruction, wherein when the instruction runs on a computer, the computer performs a channel state information processing method, and wherein the method comprises (a non-transitory computer-readable storage medium contains instructions for execution by one or more processors of a UE to perform operations to configure the UE perform any of the functions performed by the processing circuitry recited in Examples 11 through 20; Fig. 5; [0045]; [0034]): 
performing, measurement (“A UE may use the CSI-RS to estimate the channel and produce a CSI report that is fed back to the serving cell…Such reporting is supported by configuration of one or multiple CSI processes, where CSI process is defined as combination of non-zero power ( NZP) CSI-RS resource used for channel estimation and CSI-IM resource used for interference measurements”; [0015]-[0016]; [0034]) based on resource configuration information corresponding to at least one piece of channel state information (CSI) reporting configuration information (“wherein a CSI process includes one or more non-zero power CSI reference signal ( NZP CSI-RS) resources and one or more CSI interference measurement) (CSI-IM) resources; receive from the eNB via radio resource control (RRC) signaling an indication as to which resource elements within a downlink subframe carrying NZP CSI-RS and CSI-IM resources are allocated to NZP CSI-RS and CSI-IM; receive from the eNB via physical layer control signaling an indication that a particular downlink subframe carries NZP CSI-RS and CSI-IM resources in conjunction with a request for an aperiodic CSI report”; Fig. 5; [0034]; [0024]), wherein one piece of the CSI reporting configuration information corresponds to at least two pieces of resource configuration information (“wherein a CSI process includes one or more non-zero power CSI reference signal ( NZP CSI-RS) resources and one or more CSI interference measurement) (CSI-IM) resources; receive from the eNB via radio resource control (RRC) signaling an indication as to which resource elements within a downlink subframe carrying NZP CSI-RS and CSI-IM resources are allocated to NZP CSI-RS and CSI-IM; receive from the eNB via physical layer control signaling an indication that a particular downlink subframe carries NZP CSI-RS and CSI-IM resources in conjunction with a request for an aperiodic CSI report”; [0034]; [0024]), wherein one of the at least two pieces of resource configuration information is used for interference measurement  (“CSI-IM resource used for interference measurements”; [0016]; [0024]; [0034]) and comprises a channel state information interference measurement (CSI-IM) resource (CSI interference measurement ( CSI-IM) resources; [0034]; [0024]; the examiner interprets resources as resource set), and wherein one of the at least two pieces of resource configuration information is used for channel measurement (“non-zero power (NZP) CSI-RS resource used for channel estimation”; [0016]; [0034]) and comprises a non-zero power channel state information-reference signal (NZP CSI-RS) resource (one or more non-zero power CSI reference signal ( NZP CSI-RS) resources; [0034]; [0024]); and 
sending, a CSI measurement result to a network device, wherein the CSI measurement result comprises a CSI report (“reporting CSI to the eNB” … “transmit the aperiodic CSI report based upon the NZP CSI-RS and CSI-IM resources”; [0034]; [0015]-[0016]), and wherein one CSI-RS resource set corresponds to at least one CSI report (“one or more CSI (channel state information) processes to use for reporting CSI to the eNB, wherein a CSI process includes one or more non-zero power CSI reference signal ( NZP CSI-RS) resources and one or more CSI interference measurement) (CSI-IM) resources; receive from the eNB via radio resource control (RRC) signaling an indication as to which resource elements within a downlink subframe carrying NZP CSI-RS and CSI-IM resources are allocated to NZP CSI-RS and CSI-IM; receive from the eNB via physical layer control signaling an indication that a particular downlink subframe carries NZP CSI-RS and CSI-IM resources in conjunction with a request for an aperiodic CSI report”; [0024]; [0034]; [0016] note: CSI-RS resources (i.e., CSI-RS resource set) corresponds to reporting CSI (i.e., CSI report)).
Davydov does not explicitly disclose the CSI-IM resource is part of a CSI-RS resource set.
However, Frenne discloses the CSI-IM resource is part of a CSI-RS resource set (“the eNB also indicates which one of the K CSI-RS resources that should be used as a CSI Interference Measurement (CSI-IM) resource”; see [0076]-[0079]) as well as wherein one of the at least two pieces of resource configuration information is used for interference measurement and comprises a channel state information-reference signal (CSI-RS) resource set (“a CSI-RS resource (/configuration) of the K CSI-RS resources (/configurations). This CSI resource is the RS for which the UE should perform channel measurements (hence the CSI-RS may be referred to as NZP CSI-RS) … the eNB also indicates which one of the K CSI-RS resources that should be used as a CSI Interference Measurement (CSI-IM) resource”; see [0076]-[0079]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the CSI-RS resource set teaching of Frenne into Davydov’s system/method as it would allow the CSI-IM resource to be part of a CSI-RS resource set.  Thus the combined system/method of Frenne and Davydov would allow one of the (Frenne; Abstract; [0029]; [0073]).
As to claim 15:
Davydov discloses a chip, wherein the chip comprises a processor and interface, wherein the processor is configured to implement a channel state information processing method, and wherein the method comprises (a non-transitory computer-readable storage medium contains instructions for execution by one or more processors of a UE to perform operations to configure the UE perform any of the functions performed by the processing circuitry recited in Examples 11 through 20; Fig. 5; [0045]; [0034]):  
performing, measurement (“A UE may use the CSI-RS to estimate the channel and produce a CSI report that is fed back to the serving cell…Such reporting is supported by configuration of one or multiple CSI processes, where CSI process is defined as combination of non-zero power ( NZP) CSI-RS resource used for channel estimation and CSI-IM resource used for interference measurements”; [0015]-[0016]; [0034]) based on resource configuration information corresponding to at least one piece of channel state information (CSI) reporting configuration information (“wherein a CSI process includes one or more non-zero power CSI reference signal ( NZP CSI-RS) resources and one or more CSI interference measurement) (CSI-IM) resources; receive from the eNB via radio resource control (RRC) signaling an indication as to which resource elements within a downlink subframe carrying NZP CSI-RS and CSI-IM resources are allocated to NZP CSI-RS and CSI-IM; receive from the eNB via physical layer control signaling an indication that a particular downlink subframe carries NZP CSI-RS and CSI-IM resources in conjunction with a request for an aperiodic CSI report”; Fig. 5; [0034]; [0024]), wherein one piece of the CSI reporting configuration information corresponds to at least two pieces of resource configuration information (“wherein a CSI process includes one or more non-zero power CSI reference signal ( NZP CSI-RS) resources and one or more CSI interference measurement) (CSI-IM) resources; receive from the eNB via radio resource control (RRC) signaling an indication as to which resource elements within a downlink subframe carrying NZP CSI-RS and CSI-IM resources are allocated to NZP CSI-RS and CSI-IM; receive from the eNB via physical layer control signaling an indication that a particular downlink subframe carries NZP CSI-RS and CSI-IM resources in conjunction with a request for an aperiodic CSI report”; [0034]; [0024]), wherein one of the at least two pieces of resource configuration information is used for interference measurement  (“CSI-IM resource used for interference measurements”; [0016]; [0024]; [0034]) and comprises a channel state information interference measurement (CSI-IM) resource (CSI interference measurement ( CSI-IM) resources; [0034]; [0024]; the examiner interprets resources as resource set), and wherein one of the at least two pieces of resource configuration information is used for channel measurement (“non-zero power (NZP) CSI-RS resource used for channel estimation”; [0016]; [0034]) and comprises a non-zero power channel state information-reference signal (NZP CSI-RS) resource (one or more non-zero power CSI reference signal ( NZP CSI-RS) resources; [0034]; [0024]); and 
sending, a CSI measurement result to a network device, wherein the CSI measurement result comprises a CSI report (“reporting CSI to the eNB” … “transmit the aperiodic CSI report based upon the NZP CSI-RS and CSI-IM resources”; [0034]; [0015]-[0016]), and wherein one CSI-RS resource set corresponds to at least one CSI report (“one or more CSI (channel state information) processes to use for reporting CSI to the eNB, wherein a CSI process includes one or more non-zero power CSI reference signal ( NZP CSI-RS) resources and one or more CSI interference measurement) (CSI-IM) resources; receive from the eNB via radio resource control (RRC) signaling an indication as to which resource elements within a downlink subframe carrying NZP CSI-RS and CSI-IM resources are allocated to NZP CSI-RS and CSI-IM; receive from the eNB via physical layer control signaling an indication that a particular downlink subframe carries NZP CSI-RS and CSI-IM resources in conjunction with a request for an aperiodic CSI report”; [0024]; [0034]; [0016] note: CSI-RS resources (i.e., CSI-RS resource set) corresponds to reporting CSI (i.e., CSI report)).
Davydov does not explicitly disclose the CSI-IM resource is part of a CSI-RS resource set.
However, Frenne discloses the CSI-IM resource is part of a CSI-RS resource set (“the eNB also indicates which one of the K CSI-RS resources that should be used as a CSI Interference Measurement (CSI-IM) resource”; see [0076]-[0079]) as well as wherein one of the at least two pieces of resource configuration information is used for interference measurement and comprises a channel state information-reference signal (CSI-RS) resource set (“a CSI-RS resource (/configuration) of the K CSI-RS resources (/configurations). This CSI resource is the RS for which the UE should perform channel measurements (hence the CSI-RS may be referred to as NZP CSI-RS) … the eNB also indicates which one of the K CSI-RS resources that should be used as a CSI Interference Measurement (CSI-IM) resource”; see [0076]-[0079]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the CSI-RS resource set teaching of Frenne into Davydov’s system/method as it would allow the CSI-IM resource to be part of a CSI-RS resource set.  Thus the combined system/method of Frenne and Davydov would allow one of the (Frenne; Abstract; [0029]; [0073]).
As to claim 16:
Davydov discloses a chip, wherein the chip comprises a processor and a memory, wherein the memory stores a program instruction, and the processor is configured to read and execute the program instruction to implement a channel state information processing method, and wherein the method comprises (a non-transitory computer-readable storage medium contains instructions for execution by one or more processors of a UE to perform operations to configure the UE perform any of the functions performed by the processing circuitry recited in Examples 11 through 20; Fig. 5; [0045]; [0034]): 
performing, measurement (“A UE may use the CSI-RS to estimate the channel and produce a CSI report that is fed back to the serving cell…Such reporting is supported by configuration of one or multiple CSI processes, where CSI process is defined as combination of non-zero power ( NZP) CSI-RS resource used for channel estimation and CSI-IM resource used for interference measurements”; [0015]-[0016]; [0034]) based on resource configuration information corresponding to at least one piece of channel state information (CSI) reporting configuration information (“wherein a CSI process includes one or more non-zero power CSI reference signal ( NZP CSI-RS) resources and one or more CSI interference measurement) (CSI-IM) resources; receive from the eNB via radio resource control (RRC) signaling an indication as to which resource elements within a downlink subframe carrying NZP CSI-RS and CSI-IM resources are allocated to NZP CSI-RS and CSI-IM; receive from the eNB via physical layer control signaling an indication that a particular downlink subframe carries NZP CSI-RS and CSI-IM resources in conjunction with a request for an aperiodic CSI report”; Fig. 5; [0034]; [0024]), wherein one piece of the CSI reporting configuration information corresponds to at least two pieces of resource configuration information (“wherein a CSI process includes one or more non-zero power CSI reference signal ( NZP CSI-RS) resources and one or more CSI interference measurement) (CSI-IM) resources; receive from the eNB via radio resource control (RRC) signaling an indication as to which resource elements within a downlink subframe carrying NZP CSI-RS and CSI-IM resources are allocated to NZP CSI-RS and CSI-IM; receive from the eNB via physical layer control signaling an indication that a particular downlink subframe carries NZP CSI-RS and CSI-IM resources in conjunction with a request for an aperiodic CSI report”; [0034]; [0024]), wherein one of the at least two pieces of resource configuration information is used for interference measurement  (“CSI-IM resource used for interference measurements”; [0016]; [0024]; [0034]) and comprises a channel state information interference measurement (CSI-IM) resource (CSI interference measurement ( CSI-IM) resources; [0034]; [0024]; the examiner interprets resources as resource set), and wherein one of the at least two pieces of resource configuration information is used for channel measurement (“non-zero power (NZP) CSI-RS resource used for channel estimation”; [0016]; [0034]) and comprises a non-zero power channel state information-reference signal (NZP CSI-RS) resource (one or more non-zero power CSI reference signal ( NZP CSI-RS) resources; [0034]; [0024]); and 
sending, a CSI measurement result to a network device, wherein the CSI measurement result comprises a CSI report (“reporting CSI to the eNB” … “transmit the aperiodic CSI report based upon the NZP CSI-RS and CSI-IM resources”; [0034]; [0015]-[0016]), and wherein one CSI-RS resource set corresponds to at least one CSI report (“one or more CSI (channel state information) processes to use for reporting CSI to the eNB, wherein a CSI process includes one or more non-zero power CSI reference signal ( NZP CSI-RS) resources and one or more CSI interference measurement) (CSI-IM) resources; receive from the eNB via radio resource control (RRC) signaling an indication as to which resource elements within a downlink subframe carrying NZP CSI-RS and CSI-IM resources are allocated to NZP CSI-RS and CSI-IM; receive from the eNB via physical layer control signaling an indication that a particular downlink subframe carries NZP CSI-RS and CSI-IM resources in conjunction with a request for an aperiodic CSI report”; [0024]; [0034]; [0016] note: CSI-RS resources (i.e., CSI-RS resource set) corresponds to reporting CSI (i.e., CSI report)).
Davydov does not explicitly disclose the CSI-IM resource is part of a CSI-RS resource set.
However, Frenne discloses the CSI-IM resource is part of a CSI-RS resource set (“the eNB also indicates which one of the K CSI-RS resources that should be used as a CSI Interference Measurement (CSI-IM) resource”; see [0076]-[0079]) as well as wherein one of the at least two pieces of resource configuration information is used for interference measurement and comprises a channel state information-reference signal (CSI-RS) resource set (“a CSI-RS resource (/configuration) of the K CSI-RS resources (/configurations). This CSI resource is the RS for which the UE should perform channel measurements (hence the CSI-RS may be referred to as NZP CSI-RS) … the eNB also indicates which one of the K CSI-RS resources that should be used as a CSI Interference Measurement (CSI-IM) resource”; see [0076]-[0079]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the CSI-RS resource set teaching of Frenne into Davydov’s system/method as it would allow the CSI-IM resource to be part of a CSI-RS (Frenne; Abstract; [0029]; [0073]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250.  The examiner can normally be reached on M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/MARIELA VIDAL CARPIO/             Examiner, Art Unit 2476